      Case 2:19-cv-12801-MVL-DMD Document 26 Filed 01/06/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 KEVIN R. COMEAUX                                                  CIVIL ACTION
 VERSUS                                                            NO: 19-12801
 UNITED STATES OF AMERICA                                          SECTION: "S" (3)


                                    ORDER AND REASONS

       IT IS HEREBY ORDERED that the Motion to Strike/Limit Testimony of Dr. Lurie

to Medical Records (Rec. Doc. 16) filed by defendant, the United States of America, is

DENIED.

                                         BACKGROUND

       In this motor vehicle accident case, the Government has moved to strike the testimony of

plaintiff's witness, Dr. Lurie, arguing that plaintiff failed to provide a summary of Dr. Lurie’s

testimony as required by Fed. R. Civ. Proc. 26(a)(2)(C). In particular, the Government seeks to

exclude an affidavit produced by Dr. Lurie during his December 22, 2020 deposition that the

Government alleges includes his opinion on medical causation.

                                          DISCUSSION

       Under Federal Rule of Civil Procedure 26(a)(2)(B), if a witness is “retained or specially

employed to provide expert testimony in the case,” the witness must prepare and sign a written

expert report that includes a “complete statement of all opinions the witness will express and the

basis and reasons for them.” Non-retained experts, such as treating physicians, do not need to

prepare an expert report. FED. R. CIV. P. 26(a)(2)(C)(i-ii). Rather, “[a] treating physician may
      Case 2:19-cv-12801-MVL-DMD Document 26 Filed 01/06/21 Page 2 of 4




testify to his opinions about a plaintiff's injuries if his testimony is based on knowledge acquired

during the course of his treatment of the plaintiff,” without having to provide a report. Knorr v.

Dillard's Store Servs., Inc., 2005 WL 2060905, at *3 (E.D. La. Aug. 22, 2005).

        However, parties must disclose the subject matter on which non-retained experts will

present evidence and “a summary of the facts and opinions to which [they are] expected to

testify.” FED. R. CIV. P. 26(a)(2)(C)(i-ii). Most of the disclosures must be made “at least 90 days

before the date set for trial or for the case to be ready for trial.” FED. R. CIV. P. 26(a)(2)(D)(i).

However, “if the evidence is intended solely to contradict or rebut evidence on the same subject

matter identified by another party under Rule 26(a)(2)(B) or (C)” then the disclosures must be

made “within 30 days after the other party's disclosure.” FED. R. CIV. P. 26(a)(2)(D)(ii).

        In this case, the non-jury trial is set for March 8, 2021, making December 8, 2020 the

deadline for providing disclosures of testifying, non-retained expert witnesses. It is not disputed

that disclosure of Dr. Lurie's causation opinion testimony did not occur until his December 22,

2020 deposition.

        “If a party fails to provide information or identify a witness as required by Rule 26(a) or

(e), the party is not allowed to use that information or witness to supply evidence on a motion, at

a hearing, or at a trial, unless the failure was substantially justified or harmless.” FED. R. CIV.

PROC. 37(c)(1). To determine whether a violation of Rule 26 is harmless under Rule 37(c), the

court considers: (1) the importance of the evidence; (2) the prejudice to the opposing party of

including the evidence; (3) the possibility of curing such prejudice by granting a continuance;

and, (4) the explanation for the party's failure to disclose. Tex. A & M Research Found. v.


                                                   2
      Case 2:19-cv-12801-MVL-DMD Document 26 Filed 01/06/21 Page 3 of 4




Magna Transp., Inc., 338 F.3d 394, 402 (5th Cir. 2003).

        In this case, in explanation for the failure to timely disclose, plaintiff's counsel states that

he did not believe that a full summary outside the scope of the medical records was necessary

since Dr. Lurie was both a non-retained expert witness and a lay witness who treated Comeaux

for shoulder pain. As for the testimony's importance, Dr. Lurie, plaintiff's treating physician, is

plaintiff's sole causation witness. Obviously, his testimony is critical to plaintiff's case.

        Regarding prejudice to the Government, the nature of the testimony was disclosed to

defense counsel at the deposition of Dr. Lurie on December 22, 2020, two weeks after the

deadline for providing it. While such disclosure is untimely, defense counsel questioned Dr.

Lurie about medical causation in his deposition, and the Government has its own retained expert

that will address causation. In addition, to the extent Dr. Lurie's testimony is considered rebuttal

to the Government's expert's report, that report was provided to plaintiff on November 25,

2020—which means that Plaintiff had until December 25, 2020 to provide Dr. Lurie’s rebuttal

report. Thus, any prejudice to the Government is minimal, if it exists at all. There being no

substantial prejudice to the Government, a continuance is not required to cure it.

        Accordingly, for all of the foregoing reasons,

        IT IS HEREBY ORDERED that the Motion to Strike/Limit Testimony of Dr. Lurie




                                                   3
      Case 2:19-cv-12801-MVL-DMD Document 26 Filed 01/06/21 Page 4 of 4




to Medical Records (Rec. Doc. 16) filed by defendant, the United States of America, is

DENIED.

                                    6th day of January, 2021.
       New Orleans, Louisiana, this _____

                         ____________________________________
                              MARY ANN VIAL LEMMON
                          UNITED STATES DISTRICT JUDGE




                                              4
